Travis Howell v. State of Maryland, No. 459, Sept. Term 2017. Opinion filed on
June 27, 2018, by Berger, J.


CRIMINAL LAW - DURESS DEFENSE

In order for duress to constitute a defense to the commission of an illegal act, the duress by
another person on the defendant must be present, imminent, and impending, and of such a
nature as to induce well grounded apprehension of death or serious bodily injury if the act
is not done.

CRIMINAL LAW - DURESS DEFENSE TO THE COMMISSION OF CONTEMPT

Fear does not generally excuse a recalcitrant witness’s refusal to testify, but Maryland law
provides that duress is a defense as to all crimes except taking the life of an innocent person.
Assuming arguendo that duress can be a valid defense to the commission of the offense of
contempt, the duress defense was not generated when, while waiting in the courthouse
hallway prior to being called to testify, a witness was threatened by five or six individuals
and told “you got to come out on the street sometime.” By the time the witness refused to
testify, the threatening individuals had been removed from the courthouse and there was
no imminent or impending threat. For these reasons, the witness was not entitled to raise
the defense of duress.
Circuit Court for Baltimore City
Case No. 116074002

                                                 REPORTED

                                   IN THE COURT OF SPECIAL APPEALS

                                                OF MARYLAND

                                                   No. 459

                                           September Term, 2017



                                            TRAVIS HOWELL

                                                     v.

                                         STATE OF MARYLAND



                                      Wright,
                                      Berger,
                                      Leahy,

                                                     JJ.


                                            Opinion by Berger, J.


                                      Filed: June 27, 2018
       Travis Howell (“Howell”), appellant, was convicted of one count of criminal

contempt pursuant to a not guilty agreed statement of facts. The basis for the finding of

contempt was Howell’s refusal to testify in a criminal trial after having been granted use

and derivative use immunity pursuant to Md. Code (2006, 2013 Repl. Vol.), § 9-123 of the

Courts and Judicial Proceedings Article (“CJP”).

       On appeal to this Court, Howell presents a single issue for our consideration, which

we have rephrased slightly as follows:

               Whether the circuit court erred when it determined that the
               defense of duress was unavailable to Howell’s charge of
               criminal contempt premised upon a refusal to testify.

For the reasons explained herein, we shall affirm the judgment of the circuit court.

                              FACTUAL BACKGROUND

       In reciting the facts of this case, we follow the agreed statement of facts that formed

the basis of Howell’s conviction, which we supplement with excerpts from the record as

appropriate.

       On October 2, 2012, Howell appeared before a grand jury in the Circuit Court for

Baltimore City to testify against Freddie Curry (“Curry”).          According to Howell’s

testimony, Curry told Howell that he murdered Raynard Benjamin (“Benjamin”) in January

of 2011. The motive for the murder was retaliation for Benjamin’s participation in the
kidnapping of Curry’s girlfriend.1 Curry was subsequently charged with the murder of

Benjamin.2

       On February 24, 2016, Howell was picked up on a warrant as a material witness in

the Curry trial. Howell was released on electronic monitoring after he promised to appear

in court on his own volition.

       On March 7, 2016, Howell appeared in court for the Curry trial, with the Honorable

Pamela J. White presiding. When Howell was called to the stand, he invoked his Fifth

Amendment privilege in response to every question posed to him. The State moved for an

order compelling Howell to testify pursuant to CJP § 9-123.3 Judge White signed an order

granting Howell use and derivative use immunity and ordering Howell to testify. Howell

was ordered to return to court on March 10, 2016.

       On March 8, 2016, Howell’s attorney telephoned the Assistant State’s Attorney and

asked if the State could offer any form of witness protection to Howell. The prosecutor




       1
         At the time Howell was called to testify, Howell was awaiting sentencing in the
case of United States v. Travis Howell, Case No. RDB-11-0561 in the U.S. District Court
for the District of Maryland. Pursuant to a plea agreement, Howell had agreed to cooperate
with the government and to testify truthfully in any cases in which he was called as a
prosecution witness.
       2
       The case was captioned as State of Maryland v. Freddie Curry, Case No.
114353012 in the Circuit Court for Baltimore City.
       3
         CJP § 9-123 provides that a court may order a witness to testify in a criminal
proceeding notwithstanding the witness’s invocation of the Fifth Amendment, provided
that the witness is granted use and derivative use immunity.

                                            2
responded that the State could offer Howell only temporary relocation services from his

residence to a hotel.

       On March 9, 2016 at 9:28 P.M., the Baltimore Sun published an article about the

Curry trial on its website. The article disclosed Howell’s identity and role in the case:

                Another key witness in the case, prosecutors said, is a longtime
                friend of Curry named Travis Howell. Howell made a plea
                agreement with the federal government in a drug case and
                agreed to testify that Curry told him about killing Benjamin.

The article appeared with greater detail in the print edition of the Baltimore Sun that came

out the following morning.

       On March 10, 2016, Howell arrived at the courthouse and waited outside the

courtroom to be called to testify. According to Howell, while he was waiting in the

corridor, he was verbally accosted and physically assaulted by five or six unidentified men,

who threatened him with violence for snitching. Courthouse security intervened and

ejected the men from the courthouse. As the men were leaving, one of them told Howell

that “you got to come out on the street sometime.” The men were not detained or arrested.

Within five minutes of the altercation, Howell was called to the stand.4

       The State proceeded with direct examination, but Howell answered every question

by saying, “I respectfully refuse to testify.” The following excerpt from the transcript is

illustrative:



       4
         In the agreed statement of facts, the State acknowledged that Howell and other
defense witnesses would testify about the altercation outside the courtroom, but the State
did not agree to the accuracy or credibility of that testimony.
                                              3
             [THE STATE]: What kind of shoes are you wearing this
             afternoon?

             [HOWELL]: I respectfully refuse to testify.

             [THE STATE]: Mr. Howell, I’m just asking you about your
             shoes. What kind of shoes are you wearing?

             [HOWELL]: I respectfully refuse to testify.

             [THE STATE]: Mr. Howell, are you being directed to answer
             in that way by your attorney?

             [HOWELL]: I respectfully refuse to testify.

             [THE STATE]: Mr. Howell, on March 7th, I believe, 201[6],
             in this courtroom, you were granted an immunity for use and
             derivative use. Are you familiar with that granting of your
             immunity?

             [HOWELL]: I respectfully refuse to testify.

Judge White then ordered Howell to answer the State’s questions. The State resumed its

examination, but Howell continued to respond to every question in the same fashion:

             [THE STATE]: Mr. Howell, do you understand that if you
             refuse to answer any questions propounded by either the State
             or defense that you can be held in contempt?

             [HOWELL]: I respectfully refuse to testify.

             [THE STATE]: Sir, do you understand that if you are held in
             contempt that this Court could find you in contempt and could
             sentence you to a period on direct contempt of up to six months
             incarceration? Do you understand that, sir?

             [HOWELL]: I respectfully refuse to testify.

After further questioning along these lines, Judge White held Howell in direct contempt of

court:


                                            4
               THE COURT: All right, I am going to hold you in direct
               contempt of this court on two accounts and will address the
               contemptuous behavior []consistent with the Courts & Judicial
               Proceedings Article, § 9-204[5] in anticipation of the State’s
               motion for sanctions for your refusal to comply with the use
               and immunity order. First, pursuant to Rule 15-203, I do find
               that you have acted contemptuously of this Court.[6] I have
               heard for myself, I have directly perceived the conduct by
               yourself constituting the contempt, and the contempt has
               interrupted the orderly process of the current proceedings,
               namely the case of State v. Freddie Curry, and interfered with
               the dignified conduct of the Court’s business.

                      I am going to afford you an opportunity as early as
               possible, and I will set it in for a time to be determined
               tomorrow. I will afford you an opportunity consistent with the
               circumstances to present exculpatory or mitigating
               information. And I will undertake at that time to confirm, after

      5
         It appears as if the court intended to reference CJP § 9-123, which addresses the
privilege against self-incrimination. CJP § 9-204 addresses the discharge of a witness from
execution, providing that “[t]he court that issued an execution on a forfeited recognizance
for a witness who failed to appear may discharge the witness from execution upon motion
showing good and sufficient cause for the failure.”
      6
          Maryland Rule 15-203(a) provides the following:

                       The court against which a direct civil or criminal
               contempt has been committed may impose sanctions on the
               person who committed it summarily if (1) the presiding judge
               has personally seen, heard, or otherwise directly perceived the
               conduct constituting the contempt and has personal knowledge
               of the identity of the person committing it, and (2) the contempt
               has interrupted the order of the court and interfered with the
               dignified conduct of the court’s business. The court shall afford
               the alleged contemnor an opportunity, consistent with the
               circumstances then existing, to present exculpatory or
               mitigating information. If the court summarily finds and
               announces on the record that direct contempt has been
               committed, the court may defer imposition of sanctions until
               the conclusion of the proceeding during which the contempt
               was committed.
                                               5
             hearing exculpatory or mitigating information, that direct
             contempt has been committed in my presence. I will also
             expect to defer imposition of sanctions for the direct contempt
             of this Court until, at least until tomorrow, if not the conclusion
             of the trial proceedings that are currently under way.

                    In addition, with reference to § 9-204 of the Courts &
             Judicial Proceedings Article, specifically subsection (b), I have
             ordered you to testify consistent with the order that I signed on
             March the 7th, and you have nevertheless refused to testify or
             to provide other information in this criminal prosecution.
             Consistent with my order you have no latitude, you may not
             refuse to comply with my order on the basis of the privilege
             against self-incrimination let alone a blanket refusal to testify.

                    You have no basis under the law and you have cited no
             constitutional allowance to refrain from testifying in this case
             and to refuse to comply with my order granting you use and
             derivative use immunity. Accordingly, given your refusal to
             comply with my order, I will await the written motion of [the
             prosecutor], and I will expect to address the transcript of these
             proceedings and undertake further proceedings to determine,
             consistent with the statutory requirements, a finding of direct
             contempt and also consistent with Title 15 and the direct
             contempt rule that I earlier cited 203, 15-203.

                   Anything that you want to second guess yourself about
             now, Mr. Howell? Any questions for the Court.

             [HOWELL]: I respectfully refuse to testify.

             THE COURT: All right, you may take him.

Judge White vacated Howell’s electronic home monitoring and ordered a hearing, pursuant

to Maryland Rule 15-203(a), to determine whether direct criminal contempt had been

committed and, if so, whether sanctions were warranted.

      That evening, Howell was taken to Baltimore City’s Central Booking and Intake

Facility (“CBIF”). According to Howell, he was almost immediately surrounded by a

                                             6
hostile group of detainees, some of whom called him a snitch and threatened him with

violence. When Howell explained that he was at CBIF because he had refused to testify

against Curry, the hostile detainees dispersed.

                           PROCEDURAL BACKGROUND

Contempt Proceedings Before Judge White

       On March 11, 2016, Judge White held a hearing to determine whether Howell had

committed criminal contempt. Before proceeding, Judge White called Howell to the stand

and gave him one more chance to testify. Once again, Howell responded to every question

by saying, “I respectfully refuse to testify.” The court then proceeded with the contempt

hearing. Howell testified that five or six men had approached and threatened him in the

courthouse on March 10, 2016 and that he was frightened about the consequences of

testifying in the Curry trial. Howell also testified that when he initially made his proffer

of testimony, the prosecutor promised that his name would not be disclosed without

advanced warning. Howell’s counsel informed the court about the Baltimore Sun article

naming Howell as a witness, as well as the prosecutor’s assertion that the State could only

provide temporary relocation for Howell.

       Judge White ruled that Howell, in refusing to testify on March 10 and 11, 2016, had

twice committed direct contempt. Judge White ordered that Howell be held for sentencing

on March 18, 2016, after the conclusion of the Curry trial. The State announced its

intention to seek an indictment against Howell for his refusal to comply with a lawful order




                                             7
of the court. In response, Howell demanded a jury trial. After the hearing, Howell was

returned to CBIF.

       According to Howell, on March 13, 2016 he was physically attacked in CBIF by a

fellow detainee who called him a snitch immediately prior to and during the assault.7

Indictment

       Howell was indicted by a grand jury on two counts of common law direct criminal

contempt. Count One charged Howell with common law direct criminal contempt for his

refusal to testify on March 10, 2016. Count Two charged Howell with common law direct

criminal contempt for his refusal to testify on March 11, 2016. Thereafter, Judge White

issued an order pursuant to Maryland Rule 15-2048 establishing that the contempt charges

against Howell would proceed under Maryland Rule 15-205 and 15-207, the rules

governing constructive contempt.

Motions and Hearing Before Judge Panos

       Howell’s counsel served a subpoena on the prosecutor commanding him to appear

and testify about the conversation that took place on March 7, 2016, in which the prosecutor




       7
         In the agreed statement of facts, the State acknowledged that Howell and other
defense witnesses would testify as to Howell’s treatment by other detainees at CBIF, but
the State did not agree to the accuracy or credibility of that testimony.
       8
         Maryland Rule 15-204 provides that “[i]n any proceeding involving a direct
contempt for which the court determines not to impose sanctions summarily, the judge,
reasonably promptly after the conduct, shall issue a written order specifying the evidentiary
facts within the personal knowledge of the judge as to the conduct constituting the
contempt and the identity of the contemnor.”
                                              8
indicated that the State could offer Howell, at most, temporary relocation at a hotel. The

State responded by filing a protective order to quash the subpoena.

       On March 27, 2017, the parties appeared at a motions hearing before the Honorable

Christopher L. Panos. The State argued that the conversation between the prosecutor and

Howell’s counsel was irrelevant, explaining:

              The res gestae of the criminal contempt matter is just that. Was
              he directed by a sitting Court to testify? And the answer is a
              yes or a no. And the follow-on for the consideration of the jury
              is did he comply. Yes or no.

The State’s position was that duress is “not a competent defense to direct criminal contempt

when the act of contempt is based upon the willful refusal to testify when someone is a

compellable witness.”

       Howell’s counsel disagreed, arguing that “there is not a case decided in Maryland

that says that the duress defense is not available and there won’t be a case like that.”

Howell’s counsel further argued that the altercation outside the courtroom on March 10,

2016 satisfied the elements of duress:

              [HOWELL’S COUNSEL]: At that moment he is right there
              and he knows the State is going to offer him limited protection,
              he’s not going to be put in any witness protection plan, neither
              is his family going to be safe. But most immediately he knows
              that the people who have just verbally and physically assaulted
              him are outside the courthouse, they told him he’s got to come
              outside at one point. That’s what he’s suffering from at that
              moment. And hence--

              THE COURT: So therein lies his duress?

              [HOWELL’S COUNSEL]: Exactly.

                                             9
The State countered that even if duress were available as a defense to criminal contempt,

Howell’s situation did not constitute duress. The State argued that Howell was not placed

in “impending danger of death or serious bodily harm” and that Howell had a “reasonable

opportunity for escape.”

       After the motions hearing, Judge Panos declared that “it appears unequivocally clear

to this Court from [Piemonte v. United States], 367 U.S. 556, that the defense of duress

does not apply to a criminal contempt action based upon a witness’s refusal to testify.”

Accordingly, Judge Panos ruled that “any testimony in connection with [the prosecutor]

that [Howell] might offer would be irrelevant and for this reason the State’s motion to

quash the subpoena is hereby granted.”

       The State subsequently filed a motion in limine to preclude Howell “from offering

evidence of, argument about, or reference to certain information regarding the perceived

motive for his contemptuous behavior, i.e., concerns about his personal safety, which the

State believes is irrelevant and/or inadmissible.” Howell, meanwhile, filed a motion for

reconsideration challenging Judge Panos’s decision. On April 11, 2017, Judge Panos

denied Howell’s motion for reconsideration.

Hearing Before Judge Hargadon

       On April 11, 2017, the parties appeared for a second motions hearing before the

Honorable Edward R. K. Hargadon. Howell’s counsel presented a proffer of the evidence

that he would have admitted to prove duress, including testimony as to the altercations that

allegedly took place at the courthouse and in CBIF. Additionally, Howell contended that

                                            10
the prosecutor would have testified that Howell was afraid of Curry and that the State had

promised not to disclose Howell’s name to the public without advance notice. An expert

witness, Dr. Tyrone Powers (“Powers”), would have testified that thirty-eight people had

been either seriously injured or murdered in Baltimore in the last ten years in retaliation

for their testimony as State’s witnesses. Powers would have further testified that the Office

of the State’s Attorney for Baltimore City has never petitioned the U.S. Marshals Service

to enter a State’s witness into the Federal Witness Protection Program, even though it is

authorized to file such a petition by federal law.

       In response to Howell’s proffer, the State reiterated its position that duress is not

available as a defense to criminal contempt. After hearing argument from each side, Judge

Hargadon granted the State’s motion to preclude testimony related to Howell’s claim of

duress:

              THE COURT: Okay. Well, as I said before I think that the
              reasonings that State is giving for purposes of its motion and
              the reason that the Defense has given for purpose of this
              opposition are the same issues that were in front of Judge
              Panos. And based upon the law of the case, and I understand
              that both Counsel here are essentially just laying the record for
              purposes of an appeal, and I’m just kind of a conduit in this
              whole thing.

                      But I have to admit that I find some real public policy
              concerns about if this defense were able to be raised. I don’t
              profess to say that I’m issuing this decision independent of
              Judge Panos’ decision, I want to make that very clear that I’m
              simply following what his ruling was previously in this case.
              But I can understand some of the concerns if one were to go
              down this road of saying well you can simply bring in duress
              in situations like this.

                                             11
Judge Hargadon went on to note that “this almost is an issue for sentencing.”

Conviction and Sentencing

      After Judge Hargadon’s ruling, Howell agreed to plead not guilty on an agreed

statement of facts as to Count One, preserving Howell’s ability to appeal on the issue of

duress. In exchange, the State agreed to a five-year sentence, suspending all but time

served, with three years of supervised probation. On the basis of the agreed statement of

facts, Judge Hargadon found Howell guilty of one count of contempt and sentenced him to

five years in prison, suspending all but time served, with three years of supervised

probation.

      Additional facts shall be discussed as necessitated by our discussion of the issues

on appeal.

                              STANDARD OF REVIEW

      Maryland Rule 8-131(c) governs our review of an action tried without a jury as

follows:

             When an action has been tried without a jury, the appellate
             court will review the case on both the law and the evidence. It
             will not set aside the judgment of the trial court on the evidence
             unless clearly erroneous, and will give due regard to the
             opportunity of the trial court to judge the credibility of the
             witnesses.

The Court of Appeals has further explained the standard of review under Maryland Rule

8-131(c):

             [The appellate courts] give due regard to the trial court’s role
             as fact finder and will not set aside factual findings unless they
             are clearly erroneous. The appellate court must consider
                                              12
               evidence produced at the trial in a light most favorable to the
               prevailing party and if substantial evidence was presented to
               support the trial court’s determination, it is not clearly
               erroneous and cannot be disturbed. Questions of law, however,
               require our non-deferential review. When the trial court’s
               decision involves an interpretation and application of
               Maryland statutory and case law, our Court must determine
               whether the lower court’s conclusions are legally correct . . . .
               Where a case involves both issues of fact and questions of law,
               this Court will apply the appropriate standard to each issue.

Clickner v. Magothy River Ass’n Inc., 424 Md. 253, 266-67 (2012) (citations and internal

quotation marks omitted) (ellipsis in original). Because this case presents only issues of

law, we apply the non-deferential de novo standard of review.

                                       DISCUSSION

       This appeal implicates two foundational principles of American jurisprudence: the

power of the government to compel witness testimony and the authority of the court to hold

an individual in contempt for refusing to testify. In this case, a witness, Howell, sought to

avoid being held in contempt when he refused to testify. Despite having been granted use

and derivative use immunity, Howell refused to testify, claiming that he feared reprisals as

a result of his testimony.     Howell raised the defense of duress, but the circuit court

determined that the duress defense was unavailable to a contempt charge premised upon a

refusal to testify.

       Criminal contempt is unique among criminal offenses. Unlike other criminal

offenses, which generally involve harm perpetrated upon individuals or organizations,

contempt is an offense to the court itself. “Criminal contempts of court embrace all acts

committed against the majesty of the law or the dignity of the court, and the primary and
                                              13
controlling object sought to be obtained by punishment of such offenders is the vindication

of public authority, of which the court is the embodiment, represented at any given time by

the presiding judge.” In Ex parte Bowles, 164 Md. 318, 330 (1933) (citing Coons v. State,

134 N.E. 194, 198 (Ind. 1922)); see also Ashford v. State, 358 Md. 552, 563 (2000) (“The

primary purpose of punishment for criminal contempt . . . is vindication of public authority,

embodied in the court and represented by the judge by punishing the contemnor for past

misconduct not to compel future compliance or to remedy the harm.”).

       The government’s broad authority to compel witness testimony is integral to the

functioning of the American judicial system. State v. Rice, 447 Md. 594, 604 (2016)

(“[T]he power of the State to compel a witness to testify is at the core of the proper

functioning of our criminal justice system.”) (citing Kastigar v. United States, 406 U.S.

441, 443-44 (1972)).    Indeed, the Supreme Court of the United States has discussed the

well-established and broad power of the government to compel witness testimony,

explaining:

              The power of government to compel persons to testify in court
              or before grand juries and other governmental agencies is
              firmly established in Anglo-American jurisprudence. The
              power with respect to courts was established by statute in
              England as early as 1562, and Lord Bacon observed in 1612
              that all subjects owed the King their ‘knowledge and
              discovery.’ While it is not clear when grand juries first resorted
              to compulsory process to secure the attendance and testimony
              of witnesses, the general common-law principle that ‘the
              public has a right to every man’s evidence’ was considered an
              ‘indubitable certainty’ that ‘cannot be denied’ by 1742. The
              power to compel testimony, and the corresponding duty to
              testify, are recognized in the Sixth Amendment requirements
              that an accused be confronted with the witnesses against him,
                                             14
              and have compulsory process for obtaining witnesses in his
              favor. The first Congress recognized the testimonial duty in
              the Judiciary Act of 1789, which provided for compulsory
              attendance of witnesses in the federal courts. Mr. Justice White
              noted the importance of this essential power of government in
              his concurring opinion in Murphy v. Waterfront Comm’n, 378
              U.S. 52, 93-94, 84 S. Ct. 1594, 1611, 12 L.Ed.2d 678 (1964):

                     ‘Among the necessary and most important of the
                     powers of the States as well as the Federal
                     Government to assure the effective functioning
                     of government in an ordered society is the broad
                     power to compel residents to testify in court or
                     before grand juries or agencies. See Blair v.
                     United States, 250 U.S. 273, 39 S. Ct. 468, 63 L.
                     Ed. 979. Such testimony constitutes one of the
                     Government’s primary sources of information.’

Kastigar, supra, 406 U.S. at 443-44 (footnotes omitted). There are, of course, certain

limitations to the government’s power to compel witness testimony. “[T]he power to

compel testimony is not absolute. There are a number of exemptions from the testimonial

duty, the most important of which is the Fifth Amendment privilege against compulsory

self-incrimination.” Id. at 444 (footnote omitted).

       In this case, we are faced with the question of whether a duress defense may be

raised by a witness who refuses to testify due to fear of reprisal. The overwhelming

majority of courts to address the issue have held that fear of reprisal does not provide a

legal basis for a witness’s refusal to testify. The Supreme Court addressed this issue, in

dicta, in Piemonte v. United States, 367 U.S. 556, 559 n.2 (1961). In Piemonte, a witness

was granted immunity but refused to answer questions before a federal grand jury, arguing

that the answers would tend to incriminate him.         The United States District Court


                                            15
subsequently entered an order requiring that the witness show cause as to why he should

not be held in criminal contempt. At the show cause hearing, the witness explained that he

refused to testify because he was afraid for his own safety as well as the safety of his wife

and children. The district court rejected the witness’s justification and found the witness

guilty of criminal contempt. The United States Court of Appeals for the Seventh Circuit

affirmed.

       Before the Supreme Court, the witness raised arguments relating only to procedural

defects, but Justice Frankfurter, writing for the Court, discussed in a footnote whether fear

of reprisal could justify Piemonte’s refusal to testify:

              Neither before the Court of Appeals nor here was fear for
              himself or his family urged by Piemonte as a valid excuse from
              testifying. Nor would this be a legal excuse. Every citizen of
              course owes to his society the duty of giving testimony to aid
              in the enforcement of the law. See Brown v. Walker, 161 U.S.
              591, 600, 16 S.Ct. 644, 648, 40 L.Ed. 819. Lord Chancellor
              Hardwicke’s pithy phrase cannot be too often recalled: ‘(T)he
              public has a right to every man’s evidence.’ 12 Hansard’s
              Debates 693; 8 Wigmore, Evidence (3d ed.), p. 64, s 2192.

              If two persons witness an offense-one being an innocent
              bystander and the other an accomplice who is thereafter
              imprisoned for his participation-the latter has no more right to
              keep silent than the former. The Government of course has an
              obligation to protect its citizens from harm. But fear of reprisal
              offers an immunized prisoner no more dispensation from
              testifying than it does any innocent bystander without a record.

Piemonte v. United States, 367 U.S. at 559 n.2.

       The United States Courts of Appeals for the First, Second, Fourth, Fifth, Sixth,

Seventh, Eighth, Ninth, and Eleventh Circuits have all adopted the Supreme Court’s


                                              16
reasoning in Piemonte, explaining that fear cannot excuse a witness’s refusal to testify.

See, e.g., In re Grand Jury Proceedings, 13 F.3d 459, 461 (1st Cir. 1994) (“Of course, it

has been widely held that a witness’ fear of reprisal against himself or his family does not

constitute just cause for refusing to testify.”); In re Grand Jury Proceedings, 943 F.2d 132,

135 (1st Cir. 1991) (“One of appellant’s stated reasons, that he feared for himself and for

his family, is not just cause for refusing to testify.”); Matter of Grand Jury Investigation

(Detroit Police Dep’t Special Cash Fund), 922 F.2d 1266, 1272-73 (6th Cir. 1991) (“We

also disagree with Witness’s assertion that fear for his safety and the safety of others

satisfies the ‘just cause’ standard of § 1826(a) . . . Prior to the enactment of § 1826(a), the

Supreme Court stated, albeit in dicta, that such concerns would not provide a legal basis

for a refusal to testify”)9; In re Grand Jury Proceedings, 914 F.2d 1372, 1372 (9th Cir.


       9
        28 U.S.C. § 1826 is the federal statute governing sanctions for recalcitrant
witnesses. It provides:

              (a) Whenever a witness in any proceeding before or ancillary
              to any court or grand jury of the United States refuses without
              just cause shown to comply with an order of the court to testify
              or provide other information, including any book, paper,
              document, record, recording or other material, the court, upon
              such refusal, or when such refusal is duly brought to its
              attention, may summarily order his confinement at a suitable
              place until such time as the witness is willing to give such
              testimony or provide such information. No period of such
              confinement shall exceed the life of--

                     (1) the court proceeding, or

                     (2) the term of the grand jury, including
                     extensions,


                                              17
1990) (“No federal court in a reported decision has held that fear of retaliation is sufficient

reason to refuse to testify. To do so in this case would mean that virtually every prisoner

in the United States, and many millions of people at large, would be freed of the duty to

appear and testify before a grand jury. We choose to follow the reported decisions of those

courts which have already held that fear of physical harm does not excuse a witness from

testifying.”); In re Grand Jury Proceedings, 862 F.2d 430, 432 (2d Cir. 1988) (“We also

reject Doe’s claim that the defense of duress is available to a civil contemnor.”); In re

Grand Jury Proceedings, 713 F.2d 616, 617 n.1 (11th Cir. 1983) (“Fear of retribution

cannot excuse refusal to testify before a grand jury.”); In re Grand Jury Proceedings, 652

F.2d 413, 414 (5th Cir. 1981) (“In both civil and criminal contempt cases this circuit has

held that fear for personal safety is not a defense to a charge arising from refusal of a


                     before which such refusal to comply with the
                     court order occurred, but in no event shall such
                     confinement exceed eighteen months.

              (b) No person confined pursuant to subsection (a) of this
              section shall be admitted to bail pending the determination of
              an appeal taken by him from the order for his confinement if it
              appears that the appeal is frivolous or taken for delay. Any
              appeal from an order of confinement under this section shall be
              disposed of as soon as practicable, but not later than thirty days
              from the filing of such appeal.

              (c) Whoever escapes or attempts to escape from the custody of
              any facility or from any place in which or to which he is
              confined pursuant to this section or section 4243 of title 18, or
              whoever rescues or attempts to rescue or instigates, aids, or
              assists the escape or attempt to escape of such a person, shall
              be subject to imprisonment for not more than three years, or a
              fine of not more than $10,000, or both.

                                              18
witness to testify.”); United States v. Patrick, 542 F.2d 381, 387-88 (7th Cir. 1976)

(“[F]ear, by itself, will not legally justify or excuse a witness’ refusal to testify in violation

of a court order.”); In re Kligo, 484 F.2d 1215, 1221 (4th Cir. 1973) (“Apart from his claim

of fifth amendment privilege, the only reasons Kligo offered for his silence were an

unwillingness to implicate other persons and fear for his own safety. Quite properly, the

district court ruled that these reasons did not provide just cause for refusal to testify.”);

LaTona v. United States, 449 F.2d 121, 122 (8th Cir. 1971) (“The concept of due process

does not encompass the privilege of a witness not to testify because of fear or reprisals.”);

In re Grand Jury Investigation John Doe, 542 F. Supp. 2d 462, 468-71 (E.D. Va. 2008)

(“[C]ourts in this circuit and elsewhere have concluded that an immunized witness is not

excused from testifying before the grand jury where, as here, he or she fears for his or her

own safety or the safety of others.”).

       Despite the various circuit courts’ general acceptance of the principle that fear

cannot justify the refusal of a witness to testify, at least two of the United States Circuit

Courts have indicated that a duress defense may, in certain circumstances, be invoked in a

contempt case. The United States Court of Appeals for the Fifth Circuit explained that “[i]t

[wa]s not necessary that we decide whether duress can never be invoked in a contempt

case” because, “[a]ssuming arguendo that [the witness] can raise a duress defense, he has

not brought himself within it.” In re Grand Jury Proceedings, 652 F.2d at 414. The court

further explained that fear for personal and family safety “is a legitimate factor in

mitigation.” Id. Furthermore, the United States Court of Appeals for the Seventh Circuit

                                               19
has explained that “duress may in some circumstances serve as an equitable defense to

incarceration for civil contempt.” Matter of Grand Jury Proceedings of Dec., 1989, 903

F.2d 1167, 1170 (7th Cir. 1990). The court stressed, however, that “[a] recalcitrant witness

must demonstrate . . . [an] overwhelming sense of immediate danger” that renders the

witness “unable to act freely [or] to testify.” Id. Under the facts of the particular case, the

United States Court of Appeals for the Seventh Circuit determined that the duress defense

was inapplicable because the witness “failed to demonstrate a palpable imminent danger.”

See also State v. Pothier, 721 P.2d 1294, 1298-99 (N.M. 1986) (holding that the defense

of duress was unavailable when the defendant witness’s fear of reprisals was not premised

upon a threat of immediate and serious bodily harm).

       We agree with the general principle that fear does not excuse a recalcitrant witness’s

refusal to testify. Under Maryland law, however, duress “is a defense as to all crimes

except taking the life of an innocent person.” McMillan v. State, 428 Md. 333, 348 (2012)

(quotation omitted). In this appeal, we need not determine whether the duress defense is

per se unavailable to a recalcitrant witness charged with contempt. 10 As we shall explain,

assuming arguendo that duress can be a valid defense for contempt, the defense is not

generated by the evidence presented in this case.



       10
          The circuit court determined that, as a matter of law, the duress defense was not
available to any witness charged with contempt for refusing to testify. For the reasons
explained herein, we need not reach this issue because the defense was not generated by
the facts of this case.


                                              20
       The duress defense “arises when an individual is faced with a choice of two evils,

and one is the commission of an illegal act.” State v. Crawford, 308 Md. 683, 691 (1987).11

We have explained:

              The rationale of the defense is not that the defendant, faced
              with the unnerving threat of harm unless he does an act which
              violates the literal language of the criminal law, somehow loses
              his mental capacity to commit the crime in question. Rather it
              is that, even though he has the mental state which the crime
              requires, his conduct which violates the literal language of the
              criminal law is justified because he has thereby avoided a harm
              of greater magnitude.

Wentworth v. State, 29 Md. App. 110, 117-18 (1975).

       In order for duress to constitute a defense to the commission of an illegal act, “the

duress by another person on the defendant must be present, imminent, and impending,

and of such a nature as to induce well grounded apprehension of death or serious bodily

injury if the act is not done.” McMillan, supra, 428 Md. at 348 (quotation and citations

omitted) (emphasis supplied). The alleged duress “must be of such a character as to leave

no opportunity to the accused for escape.” Id. (quotation and citations omitted). Critically,

“[m]ere fear or threat by another is not sufficient nor is a threat of violence at some prior

time.” Id. (quotation and citations omitted). Furthermore, “the defense cannot be claimed




       11
          Crawford, supra, involved the necessity defense rather than the duress defense.
“Necessity is similar to duress, except that the compulsion to act comes from the physical
forces of nature (storms, privations) rather than from human beings.” McMillan, supra,
428 Md. at 361 (citation and internal quotation marks omitted). The comment to Maryland
Criminal Pattern Jury Instruction 5.03 explains that there is not a separate pattern jury
instruction on necessity “because of the interrelationship between necessity and duress.”
                                              21
if the compulsion arose by the defendant’s own fault, negligence or misconduct.” Id.

(quotation and citations omitted).

       The elements of duress set forth in the Maryland Criminal Pattern Jury Instruction

are:

              (1) the defendant actually believed that the duress placed
              [him][her] in immediate and impending danger of death or
              serious bodily harm;

              (2) the defendant’s belief was reasonable;

              (3) the defendant had no reasonable opportunity for escape;
              and

              (4) the defendant committed the crime because of the duress.

              The defense of duress is not established by proof that the
              defendant had been threatened with violence at an earlier time.
              [He] [she] must have been under a present threat at the time of
              the commission of the crime charged.

              In order to convict the defendant, the State must prove that the
              defendant did not act under duress. This means that you are
              required to find the defendant not guilty unless the State has
              persuaded you, beyond a reasonable doubt, that at least one of
              the four factors of duress was absent.

Maryland State Bar Ass’n, Maryland Criminal Pattern Jury Instructions 5:03, (2d ed.

2012).12


       12
          The Maryland Criminal Pattern Jury Instructions Committee recently agreed to
revise the pattern jury instruction on duress to change the phrase “immediate and
impending danger” to “immediate or impending danger.” This change was based upon the
Court of Appeals’s decision in Porter v. State, 455 Md. 220 (2017), which addressed
similar language in a jury instruction on imperfect self-defense. In response to Porter, the
committee changed the language in the pattern instruction for imperfect self-defense from
“immediate and impending” to “immediate or impending” in the fall of 2017. The

                                            22
       Pursuant to Maryland Rule 4-325(c), “[t]he court may, and at the request of any

party shall, instruct the jury as to the applicable law[.]” The defense of duress is not

generated “unless the defendant has produced ‘some evidence’ sufficient to give rise to a

jury issue on the defense.” Marquardt v. State, 164 Md. App. 95, 131 (2005) (quoting

Dykes v. State, 318 Md. 206, 216 (1990)). “A particular instruction is generated when a

defendant can point to some evidence . . . [that] supports the requested instruction. Some

evidence is not strictured by the test of a specific standard. It calls for no more than what

it says -- ‘some’, as that word is understood in common, everyday usage. It need not rise

to the level of ‘beyond a reasonable doubt’ or ‘clear and convincing’ or ‘preponderance.’”

Jarrett v. State, 220 Md. App. 571, 586 (2014) (quotation and citation omitted). “The

threshold determination of whether the evidence is sufficient to generate the desired

instruction is a question of law for the judge.” Id. at 585 (citation omitted).

       The record reflects that, in this case, Howell failed to present “some evidence” to

generate the defense of duress. Howell alleges that the foundation for the duress defense

was the altercation that occurred in the courthouse hallway on March 10, 2016, when five

or six men threatened him with violence and told Howell, “you got to come out on the

street sometime.” The men were subsequently removed from the courthouse by security.

At the time Howell was on the witness stand, refusing to testify, the alleged assailants were




committee recently voted to similarly amend the duress pattern instruction as well. The
newest edition of the Maryland Criminal Pattern Jury Instructions, reflecting this
amendment, had not yet been published as of the date this opinion was filed.

                                             23
not present and, therefore, did not present an “imminent” or “impending” threat to Howell’s

safety. McMillan, supra, 428 Md. at 348.13 Howell’s fear -- which, for purposes of this

appeal, we assume was a legitimate fear -- “is not sufficient [to generate the defense of

duress] nor is a threat of violence at some prior time.” Id.14


       13
         Howell asserts that the circumstances of this case are similar to those in McMillan,
which the Court of Appeals determined were sufficient to generate the duress defense.
McMillan was a felony murder case. McMillan’s involvement in the murder was knocking
on the victim’s door in order to facilitate the entry of two of the defendant’s acquaintances,
both of whom were identified gang members. The two acquaintances thereafter robbed the
victim and bludgeoned him to death. McMillan and the victim knew each other and had
been neighbors for a period of time. McMillan asserted that he was afraid of what the
acquaintances would do to him if he refused to knock on the victim’s door.

        McMillan based his claim of duress on a threat made by one of the acquaintances.
After McMillan said that he did not want to be involved in a robbery, the acquaintance told
the defendant, “it’s GBA [guilt by association], you get down or you lay down, you gonna
be with that old man in the house or you gonna leave out the house with us, which one you
wanna do?” 428 Md. at 341. The Court held that the duress defense was generated because
“[t]he jury could infer reasonably that the [defendant] was aware of a real, immediate threat
posed by [the two acquaintances] if he did not participate in the robbery.” Id. at 356.

       In this case, unlike McMillan, at the time Howell engaged in criminally
contemptuous conduct, he was not with the individuals who had threatened him. Indeed,
the individuals who had threatened Howell had, at that point, been removed from the
building. Howell, therefore, was not faced with an imminent or impending threat.
       14
          The circuit court inquired of counsel whether the duress defense might be
generated if a witness refused to testify when someone “had a gun in the courtroom . . .
[and] indicated [that] if [the witness] testif[ies] I’m going to shoot [the witness] . . . as
opposed to someone who said five minutes, a day, a week earlier has said we’re going to
get you if you testify?” The State conceded that, in that hypothetical, “that’s where the
immediacy that is lacking in this case might be applicable.” The court commented that “It
would help that [an assailant] would not be able to get a gun into the courtroom.” In this
appeal, we do not reach the issue of precisely what type of threat to a witness would
constitute an imminent or impending threat of death or serious harm which allowed the
witness no opportunity for escape.

                                             24
       Furthermore, at no time did Howell request assistance from the court after the

threatening incident in the courthouse corridor. If Howell had requested a security escort,

for example, the escort could have, at a minimum, removed any potential immediacy from

the threat. Id. at 348 (requiring that the threat must be “of such character as to leave no

opportunity to the accused for escape”). For these reasons, we hold that the duress defense

was not generated by the facts alleged by Howell.

       In so holding, we do not intend to minimize the plight faced by witnesses who fear

retaliation as a result of their testimony. Witnesses’ fears are often well-founded, and this

Court is not blind to the seriousness of threats against witnesses.15 Witness intimidation

and retaliation are exceptionally serious societal problems, and in this opinion, we are not

suggesting otherwise or minimizing that reality. Indeed, even when refusing to testify is

not legally excusable, there are certainly circumstances under which a witness’s reticence

to testify would be understandable. Therefore, the reasons for a witness’s contemptuous

conduct are certainly appropriate factors for the court’s consideration in mitigation. See In

re Grand Jury Proceedings, 652 F.2d at 414; Md. Rule 15-203 (“The court shall afford the




       15
          We are cognizant of the fact that witnesses have been murdered for cooperating
with law enforcement. See, e.g., Cheryl W. Thompson, Dozens in D.C., Maryland Paid
the Ultimate Price for Cooperating with Police, The Washington Post (January 10, 2015),
available at http://wapo.st/1C1puOU?tid=ss_mail&utm_term=.f824c8b01a04 (reporting
that “at least 37 people in the District [of Columbia] and Maryland . . . have been killed
since 2004 for cooperating with law enforcement or out of fear that they might, according
to a Washington Post examination of hundreds of police and court records.”).
                                              25
alleged contemnor an opportunity, consistent with the circumstances then existing, to

present exculpatory or mitigating information.”).

       While cognizant of the significant social policy implications of the issues presented

in this appeal, our role is to apply the law while assessing the merits of Howell’s appellate

claims. As we discussed supra, Howell presented no legal excuse for his refusal to testify.

We hold, therefore, that the circuit court did not err by concluding that the duress defense

was unavailable to Howell in this case. Accordingly, we affirm.

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR BALTIMORE CITY AFFIRMED.
                                          COSTS TO BE PAID BY APPELLANT.




                                             26